PER CURIAM.
Appellees have moved to dismiss this appeal on the ground that the brief filed by-appellants fails to comply with the rules of civil procedure.
Rule 3.7, subd. f(4), 31 F.S.A., requires that the specific assignments of error from which the points argued arise should be stated immediately following the statement of the points involved as set forth in the argument section of the brief. By their brief appellants fail to relate any assignment of error to the argument under any point stated therein.
Rule 3.7, subd. f(3) requires that a statement of the case and of the facts and points involved be set forth in a clear and concise manner in the brief. Appellants’ brief combines a statement of the case and of the facts contrary to the rule, and fails to separately set forth the points involved on the appeal.
This court has repeatedly required a reasonable compliance with the rules of appellate procedure by attorneys practicing before it. Only by a substantial compliance with the rules will the court be able to properly discharge its duties in disposing of the-questions brought to it for disposition.
Appellees’ motion to dismiss the appeal is treated as a motion to strike appellants’' brief, and as such is granted. Appellants are allowed fifteen days from the filing of this opinion within which to file and serve a proper brief complying with the rules of appellate procedure hereinabove mentioned.
WIGGINTON, Acting C. J., and STUR-GIS and CARROLL, DONALD K., JJ.„ concur.